         Case 1:89-cr-00346-LAP Document 911 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                               No. 89 Cr. 346 (LAP)
-against-
                                                        ORDER
ROBERT PANTON,

                       Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

The Government shall respond to Defendant Robert Panton’s motion

to reduce his sentence pursuant to 18 U.S.C. Section 3582(c)(1)(A)

[dkt. no. 909] by no later than June 25, 2020.

SO ORDERED.

Dated:       New York, New York
             May 26, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
